Caton, C. J. This was an action on the case by the father, for the seduction of his daughter. Technically, the ground of recovery is the loss of the services of the daughter, and the rule of the books seems to be, that the father must prove some service, in order to entitle him to maintain the action. This is nominally the ground on which the plaintiff’s right of action rests, while, practically, the right to recover rests on far higher grounds—that is, the relation of parent and child, or guardian and ward, or husband and wife, as well as that of master and servant; and it seems almost beneath the dignity of the law to resort to a sort of subterfuge, to give the father a right of action which is widely different from that for which he is really allowed to recover damages. But the law may still require proof of service, or at least the right to service, when the child is a minor; but this, as well as any other fact, may be proved by circumstances sufficient in themselves to satisfy the jury that the party seduced did actually render service to the plaintiff, and the most trivial service has always been held sufficient. But here the proof is abundant to satisfy any rule of law which has ever been recognized in such a case. The plaintiff’s daughter, for whose seduction the action was brought, was a minor, and lived with her father, and actually performed service for him, and was seduced by the defendant upon the plaintiff’s premises. This, by the strictest requirement of the law, entitles the plaintiff to maintain the action. In his declaration, the plaintiff claims as well for expenses and nursing in curing his daughter, as for the loss of services. It is now objected, that there was no proof that the plaintiff paid anything, or was at any expense in curing her. If this be so,—if, from the proof, the plaintiff was entitled to recover nothing' on this account, the presumption is, that the jury allowed nothing for it. The verdict is general. The plaintiff did prove a cause of action as stated in his declaration, for which the jury had a right to award him damages to the amount of this verdict, or even more, and the damages assessed must be referred to the cause of action proved. A plaintiff is never required to prove the full extent of the claim which he makes, so as he does prove sufficient to maintain the action and to justify the verdict Were it open to controversy, we should be strongly inclined to hold that the question should have been allowed to be put to the witness, whether she had not had intercourse with other men, about the time when this child was begotten. But the law is too well settled by adjudged cases, both in this country and in England, that such an inquiry shall not even be allowed to be made of the witness, to permit us to disturb it, and we are not prepared to say that this rule has not been established upon substantial reasons. We have no inclination to disturb this verdict because it is excessive. On the contrary, we do not think it too high. Even a much larger verdict would fall far short of repairing the damages which the defendant has done to the plaintiff. Indeed, no pecuniary compensation could repair it. What judge, what juror, what man, worthy of the name of man, would be willing to have a daughter debauched for eight hundred dollars, or for any other sum of money ? If this defendant now thinks the amount of this verdict is more than sufficient to repair the wrong which he has done to the plaintiff’s domestic circle, he will change his mind, should he ever have a daughter who shall arrive at the age of puberty, and will despise himself for ever having thought otherwise. The judgment must be affirmed. Judgment affirmed.